Exhibit 10.142

$470,000.00 Atlanta, Georgia
As of November 1, 2015




REPLACEMENT PROMISSORY NOTE




FOR VALUE RECEIVED, NEW BEGINNINGS CARE, LLC, SAVANNAH BEACH HEALTHCARE & REHAB,
LLC, OCEANSIDE HEALTHCARE & REHAB, LLC and JEFFERSONVILLE HEALTHCARE & REHAB,
LLC, each a Tennessee limited liability company (hereinafter collectively
referred to as “Maker”), jointly and severally, promise to pay to the order of
ADCARE HEALTH SYSTEMS, INC., a Georgia corporation (hereinafter, together with
any other holder hereof, referred to as “Holder”), at Two Buckhead Plaza, 3050
Peachtree Road, NW, Suite 355, Atlanta, Georgia 30305, or to such other party or
parties as Holder from may from time to time designate in writing, the principal
sum of FOUR HUNDRED SEVENTY THOUSAND AND 00/100 DOLLARS ($470,000.00), together
with simple interest accruing on the unpaid balance of this Note at a rate equal
to thirteen and one-half percent (13.5%) per annum (the “Interest Rate”).


Payments of interest only shall be made monthly commencing on November 30, 2015
and continuing on the last day of each month thereafter. The principal sum of
this Note together with all accrued and unpaid interest is due and payable on
October 31, 2016 (the “Maturity Date”).


The principal amount of the Note together with accrued interest may be prepaid
in whole from time to time and at any time without premium or penalty.


If the payment obligation under this Note is not paid when due, the Holder shall
provide written notice of default to the Maker at the address written above, and
Maker will have five (5) days from the receipt of such written notice to cure
the default. If Maker fails to cure any payment default within the cure period,
the Maker will be obligated to pay the Holder’s costs of collection, including
reasonable attorney fees actually incurred. Any payment which is not paid within
the cure period (including that which may become due upon acceleration as
hereinafter provided) will bear interest at the rate which is eight percent (8%)
per annum in excess of the Interest Rate (the “Default Rate”), from the date of
the payment default until paid.


If Maker fails to pay when due any amount payable hereunder, then, after the
notice and expiration of the cure period described above, the entire unpaid
principal balance of this Note, together with accrued interest thereon, will, at
the option of Holder, be immediately due and payable, and Holder may proceed
forthwith to collect the same regardless of the stipulated date of maturity,
TIME BEING OF THE ESSENCE HEREOF FOR ALL PURPOSES. Neither Holder’s failure to
exercise this right of acceleration of the maturity of the indebtedness
evidenced hereby, nor Holder’s acceptance of one or more past due installments,
nor Holder’s granting of any indulgences from time to time, will constitute a
novation of this contract or a waiver of the right of Holder thereafter to
insist upon strict compliance with the terms of this Note.






--------------------------------------------------------------------------------

This Replacement Promissory note supersedes and replaces that certain
$100,000.00 Promissory Note dated August 1, 2015.

--------------------------------------------------------------------------------



No extension of time for the payment of this Note or any installment due
hereunder will release, discharge, modify or change the liability of the Maker
or any endorser under this Note.


This Note may not be assigned to or assumed by any other party, without the
express written consent of the Maker and the Holder.


A default under those certain operations transfer agreements between Maker and
affiliates of Holder as more particularly described in the Master Sublease (as
defined below).


A default by the Sublessee under that certain master sublease agreement of even
date herewith (the “Master Sublease”) shall constitute a default under this
Note.


A default by Maker or its affiliated entity under any indebtedness (where the
principal amount of such indebtedness exceeds $500,000.00) shall constitute a
default under this Note.


Maker agrees that, upon Holder’s request, Maker shall grant Holder a security
interest in Maker’s accounts receivable as collateral for Maker’s obligations
under this Note. Maker further agrees to cooperate and to use its reasonable
best efforts to cause any lender then holding a security interest in such
accounts receivable to consent to a subordinate security interest in favor of
Holder.


The terms of this Note are binding upon and inure to the benefit of the parties,
and their respective legal representatives, successors and assigns. This
instrument is governed by the laws of the State of Georgia. Whenever the
singular or plural number or the masculine, feminine or neuter gender is used
herein, it will equally include the other.








[SIGNATURE ON NEXT PAGE]



HNZW//3583-1
2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Maker has executed this Note effective as of the day and
year first above written.




NEW BEGINNINGS CARE, LLC
                            


By:    /s/ Trent Tolbert
Name:    Trent Tolbert
Title:    CAO






SAVANNAH BEACH HEALTHCARE
& REHAB, LLC




By:    /s/ Trent Tolbert
Name:    Trent Tolbert
Title:    CAO




OCEANSIDE HEALTHCARE &
REHAB, LLC




By:    /s/ Trent Tolbert
Name:    Trent Tolbert
Title:    CAO




JEFFERSONVILLE HEALTHCARE
& REHAB, LLC




By:    /s/ Trent Tolbert
Name:    Trent Tolbert
Title:    CAO

HNZW//3583-1
3